Citation Nr: 1425257	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to March 4, 2011.

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after March 4, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to November 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy and lumbar spine fusion, and assigned a 20 percent rating, effective from November 16, 2004.  The Veteran appealed the assigned evaluation.

In February 2011, the Board remanded the case for additional development.  That development was completed, and the case was returned to the Board for appellate review.  

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in Virtual VA reveals additional VA treatment notes that are relevant to the issues on appeal.  The RO considered those records and readjudicated the claims in a November 2013 supplemental statement of the case (SSOC).

The issues of entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling and entitlement to service connection for a heart disorder: an acquired psychiatric disorder, to include depression: and peripheral neuropathy of the right lower extremity, to include as secondary to the service-connected lumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the April 2014 hearing, the Veteran indicated that he was granted Social Security Administration (SSA) disability benefits in May 2013.  He submitted a copy of the decision granting SSA disability benefits and a February 2012 SSA medical examination; however, it does not appear that any attempts have been made to obtain the complete records on which the SSA decision was based.  Thus, on remand, any available records from SSA should be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that the Veteran was last afforded a VA examination in connection with his claim in September 2013.  He has since submitted treatment records showing he has required additional steroid injections in his spine.  As this case is already being remand for SSA records, the Board finds that an additional VA examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the records upon which the decision granting the Veteran SSA disability benefits was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

The AOJ should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The AOJ should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3.  After completing these actions, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (such as additional limitation of motion).

In addition, the examiner should state whether it whether it is at least as likely as not that the Veteran's service-connected degenerative disc disease of the lumbar spine and peripheral neuropathy of the left lower extremity render him unable to secure or maintain substantially gainful employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



